DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “…determining whether an endpoint repository include routing information…” should be e.g. –determining whether an endpoint repository includes routing information--.  Appropriate correction is required.

Allowable Subject Matter
Claim 3 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the double patenting rejections are overcome. Claim 3 is indicated as reciting allowable matter because it recites the subject matter that formed the basis for allowance in the parent case, application 14/810,200. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,572,509 in view of Mehta et al. (US 2015/0146539), hereafter “Mehta.” 
Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claim 1 of US 10,572,509 as exemplary, claim 1 of US 10,572,509 anticipates claim 1 of the present application except for the following limitations: 	determining whether an endpoint repository include routing information that should be excluded based on the shard interval to yield a determination; and 	populating the endpoint repository based on the determination. 	Mehta teaches: 
determining whether an endpoint repository (FDT) include routing information that should be excluded based on the shard interval to yield a determination (Mehta: par 0100 […traffic node 10A selects key ranges from its owned key ranges to migrate to target traffic nodes 10 according to rebalancing information received in the rebalance notification message (234).]); and 	populating the endpoint repository based on the determination (Mehta: par 0103 [Controller 14 then broadcasts migration update messages to each of traffic nodes 10A-10C to modify the respective FDTs…]).	It would have been obvious to one of ordinary skill in the art to employ the technique of Mehta in order to provide the benefit of load balancing to the system of claim 1. It would have been readily apparent that remapping the shards handled by the nodes of claim 1 according to the technique of Mehta would have been beneficial to improve performance in the case of a node being overloaded or otherwise lacking sufficient capacity. 	Independent claims 13 and 17 recite comparable subject matter to claim 1 so the same analysis is applicable. Dependent claims 2, 4-12, 14-16, and 18-20 are anticipated by claims 2, 4-12, 14-16, and 18-20 of US 10,572,509 and are likewise rejected. Dependent claim 3 is anticipated by claim 1 of US 10,572,509 and is rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brar et al. (US 2015/0131663), hereafter “Brar,” further in view of Mehta et al. (US 2015/0146539), in view of the suggestion in Droms et al. (US 2008/0263353), hereafter “Droms.”
portion of a routing table) based, at least in part, on [loads] of a plurality of spine nodes in a leaf-spine network fabric (Brar: par 0032 [The distribution of the routing table among the spine switches is determined may be based on load balancing policies implemented by the BGP controller (104) to control the network traffic load seen by each spine switch (108A-108D).]); 	creating a shard mapping table (supernet table) with the shard interval mapped to one of the plurality of spine nodes (Brar: par 0023, 0039); 	advertising the shard mapping table to a set of leaf nodes in the network fabric (Brar: par 0023, 0039). 	Brar does not explicitly teach: 	generating a shard interval based, at least in part, on capacities of a plurality of spine nodes in a leaf-spine network fabric; 	determining whether an endpoint repository include routing information that should be excluded based on the shard interval to yield a determination; and 	populating the endpoint repository based on the determination. 	Mehta teaches: 	generating a shard interval based, at least in part, on capacities of a plurality of nodes in a network fabric (Mehta: par 0042 [The traffic nodes 10 in cooperation with controller 14 redistribute key ranges of the key space to balance flow utilization of each of the traffic nodes 10 according to capacity and load considerations…]); …traffic node 10A selects key ranges from its owned key ranges to migrate to target traffic nodes 10 according to rebalancing information received in the rebalance notification message (234).]); and 	populating the endpoint repository based on the determination (Mehta: par 0103 [Controller 14 then broadcasts migration update messages to each of traffic nodes 10A-10C to modify the respective FDTs…]). 	It would have been obvious to one of ordinary skill in the art to employ the technique of Mehta in order to additionally consider the capacity of the spine nodes of Brar when performing the load balancing of Brar. One would be motivated to make the combination in order to allow capacity to be considered when assigning address range responsibility; thus allowing different types of nodes with varying capacities to be appropriately utilized and thereby improving the efficiency of the system. While the execution environment of Mehta is not identical to that of Brar it would have been apparent that capacity consideration during load balancing would be applicable within the Brar system given that Brar discloses implementing load balancing for spine nodes. See Brar, par 0032. One would further be motivated to make the combination in view of the suggestion in Droms that keyspace-based address range assignment may be used to specify ranges in the routing context (Droms: par 0041). Accordingly, it would have been apparent that various load balancing and keyspace-based address assignment techniques of Mehta would be applicable in the spine/leaf routing context of Brar. 

Regarding claim 2, the method of claim 1, further comprising:	determining a capacity of the one of the plurality of spine nodes (Brar: par 0032; Mehta: par 0077); and	receiving capacity information indicating one or more other capacities for one or more other ones of the plurality of spine nodes (Brar: par 0032; Mehta: par 0077).

Regarding claim 4, the method of claim 1, further comprising:	receiving, at the one of the plurality of spine nodes, a packet en route to a destination endpoint (Brar: 204 of FIG. 2); and 	identifying, if the destination endpoint does not correspond to the shard interval, a second spine node mapped to a second shard interval, the destination endpoint corresponding to the second shard interval (Brar: par 0032; Mehta: par 0037); and 	forwarding the packet to the second spine node (Brar: par 0032; Mehta: par 0037).

Regarding claim 5, the method of claim 1, wherein a hashing algorithm applied to a unique identifier of one or more endpoints corresponding to the shard interval generates a key that is included in the shard interval (Mehta: par 0058).

Regarding claim 6, the method of claim 1, further comprising:	calculating one or more other shard intervals for each one or more other spine 

Regarding claim 7, the method of claim 6, wherein the shard interval and the one or more other shard intervals are assigned to the plurality of spine nodes in numerical sort order of tunnel endpoint Internet Protocol (IP) addresses of the plurality of spine nodes (Mehta: par 0030).

Regarding claim 8, the method of claim 1, further comprising:	mapping at least one backup shard interval to the one of the plurality of spine nodes, wherein the at least one backup shard interval includes at least a portion of another shard interval mapped to another spine node (Mehta: par 0047).

Regarding claim 9, the method of claim 8, wherein each key of the shard interval is included in one or more backup shard intervals mapped to one or more other spine nodes based on a replication factor (Mehta: par 0047). 

Regarding claim 11, the method of claim 1, further comprising:	dynamically recalculating the shard interval to determine an updated first shard interval based on the capacities of the plurality of spine nodes and one or more dynamic parameters of at least one spine node of the plurality of spine nodes (Brar: par 0032; Mehta: par 0077).



Regarding claim 13, at least one non-transitory, machine readable storage medium comprising instructions that, when executed by a processor, cause the processor to: 	generate a shard interval based, at least in part, on capacities of a plurality of spine nodes in a leaf-spine network fabric (Brar: par 0032 [The distribution of the routing table among the spine switches is determined may be based on load balancing policies implemented by the BGP controller (104) to control the network traffic load seen by each spine switch (108A-108D).]; Mehta: par 0042 [The traffic nodes 10 in cooperation with controller 14 redistribute key ranges of the key space to balance flow utilization of each of the traffic nodes 10 according to capacity and load considerations…]); 	create a shard mapping table with the shard interval mapped to one of the plurality of spine nodes (Brar: par 0023, 0039); 	advertise the shard mapping table to a set of leaf nodes in the network fabric (Brar: par 0023, 0039);	determine whether an endpoint repository include routing information that should be excluded based on the shard interval to yield a determination (Mehta: par 0100 […traffic node 10A selects key ranges from its owned key ranges to migrate to target traffic nodes 10 according to rebalancing information received in the rebalance notification message (234).]); and Controller 14 then broadcasts migration update messages to each of traffic nodes 10A-10C to modify the respective FDTs…]).

Regarding claim 14, the medium of claim 13, wherein mapping the first shard interval to the one of the plurality of spine nodes includes populating the shard mapping table with shard mapping information (Brar: par 0023, 0039).

Regarding claim 15, the medium of claim 13, wherein the instructions further cause the processor to dynamically recalculate the shard interval to determine an updated first shard interval based on the capacities of the plurality of spine nodes and one or more dynamic parameters of at least one spine node of the plurality of spine nodes (Brar: par 0032; Mehta: par 0077).

Regarding claim 16, the medium of claim 15, wherein the one or more dynamic parameters include at least one of a load of the at least one spine node and a fault state of one or more of the plurality of spine nodes (Brar: par 0032; Mehta: par 0077).

Regarding claim 17, an apparatus comprising: 	at least one memory element having instructions stored therein (Brar: par 0021); and	at least one processor, wherein the instructions when executed by the at least one processor, cause the processor to (Brar: par 0021): The distribution of the routing table among the spine switches is determined may be based on load balancing policies implemented by the BGP controller (104) to control the network traffic load seen by each spine switch (108A-108D).]; Mehta: par 0042 [The traffic nodes 10 in cooperation with controller 14 redistribute key ranges of the key space to balance flow utilization of each of the traffic nodes 10 according to capacity and load considerations…]); 	create a shard mapping table with the shard interval mapped to one of the plurality of spine nodes (Brar: par 0023, 0039); 	advertise the shard mapping table to a set of leaf nodes in the network fabric (Brar: par 0023, 0039);	determine whether an endpoint repository include routing information that should be excluded based on the shard interval to yield a determination (Mehta: par 0100 […traffic node 10A selects key ranges from its owned key ranges to migrate to target traffic nodes 10 according to rebalancing information received in the rebalance notification message (234).]); and 	populate the endpoint repository based on the determination (Mehta: par 0100 […traffic node 10A selects key ranges from its owned key ranges to migrate to target traffic nodes 10 according to rebalancing information received in the rebalance notification message (234).]).



Regarding claim 19, the apparatus of claim 17, wherein a hashing algorithm applied to a unique identifier of one or more endpoints corresponding to the shard interval is to generate a key that is included in the shard interval (Mehta: par 0058).

Regarding claim 20, the apparatus of claim 17, wherein, 	the instructions further cause the processor to map one or more backup shard intervals to the one of the plurality of spine nodes (Mehta: par 0047), and 	the one or more backup shard intervals include at least a portion of another shard interval mapped to another spine node (Mehta: par 0047).

Claim 10 is rejected as being unpatentable over Brar et al. (US 2015/0131663), in view of Mehta et al. (US 2015/0146539), in view of the suggestion in Droms et al. (US 2008/0263353), and further in view of Roy et al. (US 7,639,680), hereafter “Roy.”
Regarding claim 10, Brar-Mehta teaches the method of claim 1, wherein 	the shard mapping table includes shard mapping information (Brar: par 0023, 0039), and 	the shard mapping information is communicated to the set of leaf nodes in the network fabric (Brar: par 0023, 0039). 	Brar-Mehta does not teach: 	out of band. 	Roy teaches: 	out of band (Roy: col. 12 lines 14-29). 	It would have been obvious to one of ordinary skill in the art to communicate shard mapping information to leaf nodes using an out of band interface according to the technique of Roy with predictable results. One would be motivated to make the combination because the leaf nodes may not be able to communicate with spine nodes without first acquiring mapping information so communicating out of band can be a useful way to perform initial configuration of the leaf nodes. One would further be motivated to make the combination because it would have been apparent that any communication protocol could be used to configure the leaf nodes. Accordingly, utilizing an out of band protocol would amount to simple substitution of one known element for another with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454